OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 299-2295 Date of fiscal year end: December 31 Date of reporting period: December 31, 2013 (Fund’s inception date) - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. ESSEX PROPERTY TRUST, INC. Security Meeting Type Special Ticker Symbol ESS Meeting Date 28-Mar-2014 ISIN US2971781057 Agenda 933924955 - Management Record Date 23-Jan-2014 Holding Recon Date 23-Jan-2014 City / Country / United States Vote Deadline Date 27-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Approve Merger Agreement Management For For 2 Approve Motion to Adjourn Meeting Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 24-Mar-2014 24-Mar-2014 WEINGARTEN REALTY INVESTORS Security Meeting Type Annual Ticker Symbol WRI Meeting Date 24-Apr-2014 ISIN US9487411038 Agenda 933929676 - Management Record Date 27-Feb-2014 Holding Recon Date 27-Feb-2014 City / Country / United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 ANDREW M. ALEXANDER For For 2 STANFORD ALEXANDER For For 3 SHELAGHMICHAEL BROWN For For 4 JAMES W. CROWNOVER For For 5 ROBERT J. CRUIKSHANK For For 6 MELVIN A. DOW For For 7 STEPHEN A. LASHER For For 8 THOMAS L. RYAN For For 9 DOUGLAS W. SCHNITZER For For 10 C. PARK SHAPER For For 11 MARC J. SHAPIRO For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 24-Mar-2014 24-Mar-2014 DIGITAL REALTY TRUST, INC. Security Meeting Type Annual Ticker Symbol DLR Meeting Date 28-Apr-2014 ISIN US2538681030 Agenda 933941115 - Management Record Date 04-Mar-2014 Holding Recon Date 04-Mar-2014 City / Country / United States Vote Deadline Date 25-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management Against Against Mgmt Misteps/Change of CEO 4. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 24-Mar-2014 24-Mar-2014 DUKE REALTY CORPORATION Security Meeting Type Annual Ticker Symbol DRE Meeting Date 30-Apr-2014 ISIN US2644115055 Agenda 933927622 - Management Record Date 24-Feb-2014 Holding Recon Date 24-Feb-2014 City / Country / United States Vote Deadline Date 29-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 1M. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4A. Authorize Common Stock Increase Management For For 4B. Approve Charter Amendment Management For For 4C. Approve Charter Amendment Management For For 5. Approve Motion to Adjourn Meeting Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 24-Mar-2014 24-Mar-2014 PROLOGIS, INC. Security 74340W103 Meeting Type Annual Ticker Symbol PLD Meeting Date 01-May-2014 ISIN US74340W1036 Agenda 933939653 - Management Record Date 10-Mar-2014 Holding Recon Date 10-Mar-2014 City / Country / United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 24-Mar-2014 24-Mar-2014 PUBLIC STORAGE Security 74460D109 Meeting Type Annual Ticker Symbol PSA Meeting Date 01-May-2014 ISIN US74460D1090 Agenda 933941432 - Management Record Date 06-Mar-2014 Holding Recon Date 06-Mar-2014 City / Country / United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Amend Stock Compensation Plan Management For For 4. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 24-Mar-2014 24-Mar-2014 STARWOOD HOTELS & RESORTS WORLDWIDE,INC. Security 85590A401 Meeting Type Annual Ticker Symbol HOT Meeting Date 01-May-2014 ISIN US85590A4013 Agenda 933941622 - Management Record Date 06-Mar-2014 Holding Recon Date 06-Mar-2014 City / Country / United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 24-Mar-2014 24-Mar-2014 COUSINS PROPERTIES INCORPORATED Security Meeting Type Annual Ticker Symbol CUZ Meeting Date 06-May-2014 ISIN US2227951066 Agenda 933954061 - Management Record Date 28-Feb-2014 Holding Recon Date 28-Feb-2014 City / Country / United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 02 14A Executive Compensation Management For For 03 Authorize Common Stock Increase Management For For 04 Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 02-Apr-2014 02-Apr-2014 GLIMCHER REALTY TRUST Security Meeting Type Annual Ticker Symbol GRT Meeting Date 07-May-2014 ISIN US3793021029 Agenda 933949541 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 MICHAEL P. GLIMCHER Withheld Against Staggered Board 2 Y. MCGEE BROWN, ESQ. Withheld Against Staggered Board 3 NANCY J. KRAMER Withheld Against Staggered Board 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management Against Against Compensation too high relative to peers Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 02-Apr-2014 02-Apr-2014 FEDERAL REALTY INVESTMENT TRUST Security Meeting Type Annual Ticker Symbol FRT Meeting Date 07-May-2014 ISIN US3137472060 Agenda 933951558 - Management Record Date 21-Mar-2014 Holding Recon Date 21-Mar-2014 City / Country / United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 JON E. BORTZ For For 2 DAVID W. FAEDER For For 3 KRISTIN GAMBLE For For 4 GAIL P. STEINEL For For 5 WARREN M. THOMPSON For For 6 JOSEPH S. VASSALLUZZO For For 7 DONALD C. WOOD For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 07-Apr-2014 07-Apr-2014 KITE REALTY GROUP TRUST Security 49803T102 Meeting Type Annual Ticker Symbol KRG Meeting Date 07-May-2014 ISIN US49803T1025 Agenda 933980701 - Management Record Date 18-Mar-2014 Holding Recon Date 18-Mar-2014 City / Country / United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 JOHN A. KITE For For 2 WILLIAM E. BINDLEY For For 3 VICTOR J. COLEMAN For For 4 DR. RICHARD A. COSIER For For 5 CHRISTIE B. KELLY For For 6 GERALD L. MOSS For For 7 DAVID R. O'REILLY For For 8 BARTON R. PETERSON For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 14-Apr-2014 14-Apr-2014 CAMDEN PROPERTY TRUST Security Meeting Type Annual Ticker Symbol CPT Meeting Date 09-May-2014 ISIN US1331311027 Agenda 933949717 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / United States Vote Deadline Date 08-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 RICHARD J. CAMPO For For 2 SCOTT S. INGRAHAM For For 3 LEWIS A. LEVEY For For 4 WILLIAM B. MCGUIRE, JR. For For 5 WILLIAM F. PAULSEN For For 6 D. KEITH ODEN For For 7 F. GARDNER PARKER For For 8 F.A. SEVILLA-SACASA For For 9 STEVEN A. WEBSTER For For 10 KELVIN R. WESTBROOK For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 07-Apr-2014 07-Apr-2014 HOST HOTELS & RESORTS, INC. Security 44107P104 Meeting Type Annual Ticker Symbol HST Meeting Date 14-May-2014 ISIN US44107P1049 Agenda 933970320 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 14-Apr-2014 14-Apr-2014 EPR PROPERTIES Security 26884U109 Meeting Type Annual Ticker Symbol EPR Meeting Date 15-May-2014 ISIN US26884U1097 Agenda 933943145 - Management Record Date 10-Mar-2014 Holding Recon Date 10-Mar-2014 City / Country / United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 DAVID M. BRAIN Withheld Against Staggered Board 2 ROBERT J. DRUTEN Withheld Against Staggered Board 3 ROBIN P. STERNECK Withheld Against Staggered Board 2. 14A Executive Compensation Management Against Against Compensation too high relative to peers 3. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 07-Apr-2014 07-Apr-2014 WASHINGTON REAL ESTATE INVESTMENT TRUST Security Meeting Type Annual Ticker Symbol WRE Meeting Date 15-May-2014 ISIN US9396531017 Agenda 933958261 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management Against Against Staggered Board Election of Directors (Majority Voting) Management Against Against Staggered Board 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management Against Against Compensation too high relative to peers Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 02-Apr-2014 02-Apr-2014 AMREIT, INC. Security 03216B208 Meeting Type Annual Ticker Symbol AMRE Meeting Date 15-May-2014 ISIN US03216B2088 Agenda 933972994 - Management Record Date 31-Mar-2014 Holding Recon Date 31-Mar-2014 City / Country / United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 R.S. CARTWRIGHT, JR. For For 2 BRENT LONGNECKER For For 3 SCOT LUTHER For For 4 MACK PRIDGEN For For 5 H.L. "HANK" RUSH, JR. For For 6 PHILIP TAGGART For For 7 H. KERR TAYLOR For For 2. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 14-Apr-2014 14-Apr-2014 SIMON PROPERTY GROUP, INC. Security Meeting Type Annual Ticker Symbol SPG Meeting Date 15-May-2014 ISIN US8288061091 Agenda 933983199 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Amend Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 23-Apr-2014 23-Apr-2014 TANGER FACTORY OUTLET CENTERS, INC. Security Meeting Type Annual Ticker Symbol SKT Meeting Date 16-May-2014 ISIN US8754651060 Agenda 933955912 - Management Record Date 19-Mar-2014 Holding Recon Date 19-Mar-2014 City / Country / United States Vote Deadline Date 15-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Amend Stock Compensation Plan Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 07-Apr-2014 07-Apr-2014 AMERICAN TOWER CORPORATION Security 03027X100 Meeting Type Annual Ticker Symbol AMT Meeting Date 20-May-2014 ISIN US03027X1000 Agenda 933965735 - Management Record Date 25-Mar-2014 Holding Recon Date 25-Mar-2014 City / Country / United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 07-Apr-2014 07-Apr-2014 BOSTON PROPERTIES, INC. Security Meeting Type Annual Ticker Symbol BXP Meeting Date 20-May-2014 ISIN US1011211018 Agenda 933968298 - Management Record Date 26-Mar-2014 Holding Recon Date 26-Mar-2014 City / Country / United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Establish Independent Chairman Shareholder Against For 5. S/H Proposal - Access To Proxy Shareholder For Against Vote should have been For 6. S/H Proposal - Corporate Governance Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 07-Apr-2014 07-Apr-2014 HUDSON PACIFIC PROPERTIES, INC. Security Meeting Type Annual Ticker Symbol HPP Meeting Date 20-May-2014 ISIN US4440971095 Agenda 933968375 - Management Record Date 21-Mar-2014 Holding Recon Date 21-Mar-2014 City / Country / United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 VICTOR J. COLEMAN For For 2 THEODORE R. ANTENUCCI For For 3 RICHARD B. FRIED For For 4 JONATHAN M. GLASER For For 5 MARK D. LINEHAN For For 6 ROBERT M. MORAN, JR. For For 7 BARRY A. PORTER For For 8 PATRICK WHITESELL For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 07-Apr-2014 07-Apr-2014 EXTRA SPACE STORAGE INC. Security 30225T102 Meeting Type Annual Ticker Symbol EXR Meeting Date 21-May-2014 ISIN US30225T1025 Agenda 933954960 - Management Record Date 24-Mar-2014 Holding Recon Date 24-Mar-2014 City / Country / United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 KENNETH M. WOOLLEY For For 2 SPENCER F. KIRK For For 3 KARL HAAS For For 4 JOSEPH D. MARGOLIS For For 5 DIANE OLMSTEAD For For 6 ROGER B. PORTER For For 7 K. FRED SKOUSEN For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 07-Apr-2014 07-Apr-2014 AVALONBAY COMMUNITIES, INC. Security Meeting Type Annual Ticker Symbol AVB Meeting Date 21-May-2014 ISIN US0534841012 Agenda 933983048 - Management Record Date 07-Mar-2014 Holding Recon Date 07-Mar-2014 City / Country / United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 GLYN F. AEPPEL For For 2 ALAN B. BUCKELEW For For 3 BRUCE A. CHOATE For For 4 JOHN J. HEALY, JR. For For 5 TIMOTHY J. NAUGHTON For For 6 LANCE R. PRIMIS For For 7 PETER S. RUMMELL For For 8 H. JAY SARLES For For 9 W. EDWARD WALTER For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Adopt Stock Option Plan Management Against Against Compensation too high relative to peers 5. S/H Proposal - Establish Independent Chairman Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 23-Apr-2014 23-Apr-2014 UDR, INC. Security Meeting Type Annual Ticker Symbol UDR Meeting Date 22-May-2014 ISIN US9026531049 Agenda 933956483 - Management Record Date 24-Mar-2014 Holding Recon Date 24-Mar-2014 City / Country / United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 KATHERINE A. CATTANACH For For 2 ERIC J. FOSS For For 3 ROBERT P. FREEMAN For For 4 JON A. GROVE For For 5 JAMES D. KLINGBEIL For For 6 ROBERT A. MCNAMARA For For 7 MARK R. PATTERSON For For 8 LYNNE B. SAGALYN For For 9 THOMAS W. TOOMEY For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Amend Stock Compensation Plan Management Against Against Compensation too high relative to peers Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 14-Apr-2014 14-Apr-2014 TAUBMAN CENTERS, INC. Security Meeting Type Annual Ticker Symbol TCO Meeting Date 22-May-2014 ISIN US8766641034 Agenda 933975394 - Management Record Date 24-Mar-2014 Holding Recon Date 24-Mar-2014 City / Country / United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 ROBERT S. TAUBMAN Withheld Against Staggered Board 2 LISA A. PAYNE Withheld Against Staggered Board 3 WILLIAM U. PARFET Withheld Against Staggered Board 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management Against Against Compensation not warranted Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 14-Apr-2014 14-Apr-2014 VORNADO REALTY TRUST Security Meeting Type Annual Ticker Symbol VNO Meeting Date 22-May-2014 ISIN US9290421091 Agenda 933975786 - Management Record Date 24-Mar-2014 Holding Recon Date 24-Mar-2014 City / Country / United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 MICHAEL LYNNE Withheld Against Staggered Board 2 DAVID MANDELBAUM Withheld Against Staggered Board 3 DANIEL R. TISCH Withheld Against Staggered Board 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For 4 S/H Proposal - Election of Directors By Majority Vote Shareholder Against For 5 S/H Proposal - Separate Chairman/Coe Shareholder Against For 6 S/H Proposal - Declassify Board Shareholder For Against Staggered Board 7 S/H Proposal - Corporate Governance Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 14-Apr-2014 14-Apr-2014 SOVRAN SELF STORAGE, INC. Security 84610H108 Meeting Type Annual Ticker Symbol SSS Meeting Date 22-May-2014 ISIN US84610H1086 Agenda 933978681 - Management Record Date 21-Mar-2014 Holding Recon Date 21-Mar-2014 City / Country / United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 ROBERT J. ATTEA For For 2 KENNETH F. MYSZKA For For 3 ANTHONY P. GAMMIE For For 4 CHARLES E. LANNON For For 5 JAMES R. BOLDT For For 6 STEPHEN R. RUSMISEL For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 14-Apr-2014 14-Apr-2014 HERSHA HOSPITALITY TRUST Security Meeting Type Annual Ticker Symbol HT Meeting Date 22-May-2014 ISIN US4278251040 Agenda 933993758 - Management Record Date 31-Mar-2014 Holding Recon Date 31-Mar-2014 City / Country / United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Amend Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 23-Apr-2014 23-Apr-2014 CORESITE REALTY CORPORATION Security 21870Q105 Meeting Type Annual Ticker Symbol COR Meeting Date 29-May-2014 ISIN US21870Q1058 Agenda 933975685 - Management Record Date 02-Apr-2014 Holding Recon Date 02-Apr-2014 City / Country / United States Vote Deadline Date 28-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 ROBERT G. STUCKEY For For 2 THOMAS M. RAY For For 3 JAMES A. ATTWOOD, JR. For For 4 MICHAEL KOEHLER For For 5 PAUL E. SZUREK For For 6 J. DAVID THOMPSON For For 7 DAVID A. WILSON For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 14-Apr-2014 14-Apr-2014 DOUGLAS EMMETT, INC. Security 25960P109 Meeting Type Annual Ticker Symbol DEI Meeting Date 29-May-2014 ISIN US25960P1093 Agenda 933978530 - Management Record Date 31-Mar-2014 Holding Recon Date 31-Mar-2014 City / Country / United States Vote Deadline Date 28-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 DAN A. EMMETT For For 2 JORDAN L. KAPLAN For For 3 KENNETH M. PANZER For For 4 CHRISTOPHER H. ANDERSON For For 5 LESLIE E. BIDER For For 6 DR. DAVID T. FEINBERG For For 7 THOMAS E. O'HERN For For 8 WILLIAM E. SIMON, JR. For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 23-Apr-2014 23-Apr-2014 EASTGROUP PROPERTIES, INC. Security Meeting Type Annual Ticker Symbol EGP Meeting Date 29-May-2014 ISIN US2772761019 Agenda 933987779 - Management Record Date 04-Apr-2014 Holding Recon Date 04-Apr-2014 City / Country / United States Vote Deadline Date 28-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 D. PIKE ALOIAN For For 2 H.C. BAILEY, JR. For For 3 H. ERIC BOLTON, JR. For For 4 HAYDEN C. EAVES, III For For 5 FREDRIC H. GOULD For For 6 DAVID H. HOSTER II For For 7 MARY E. MCCORMICK For For 8 DAVID M. OSNOS For For 9 LELAND R. SPEED For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 23-Apr-2014 23-Apr-2014 THE MACERICH COMPANY Security Meeting Type Annual Ticker Symbol MAC Meeting Date 30-May-2014 ISIN US5543821012 Agenda 933987541 - Management Record Date 21-Mar-2014 Holding Recon Date 21-Mar-2014 City / Country / United States Vote Deadline Date 29-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Amend Stock Compensation Plan Management Against Against Compensation too high relative to peers 5. Eliminate Supermajority Requirements Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 23-Apr-2014 23-Apr-2014 ESSEX PROPERTY TRUST, INC. Security Meeting Type Annual Ticker Symbol ESS Meeting Date 10-Jun-2014 ISIN US2971781057 Agenda 933998948 - Management Record Date 03-Apr-2014 Holding Recon Date 03-Apr-2014 City / Country / United States Vote Deadline Date 09-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 DAVID W. BRADY For For 2 KEITH R. GUERICKE For For 3 IRVING F. LYONS, III For For 4 GEORGE M. MARCUS For For 5 GARY P. MARTIN For For 6 ISSIE N. RABINOVITCH For For 7 THOMAS E. RANDLETT For For 8 THOMAS E. ROBINSON For For 9 MICHAEL J. SCHALL For For 10 BYRON A. SCORDELIS For For 11 JANICE L. SEARS For For 12 THOMAS P. SULLIVAN For For 13 CLAUDE J. ZINNGRABE, JR For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 27-May-2014 27-May-2014 KITE REALTY GROUP TRUST Security 49803T102 Meeting Type Special Ticker Symbol KRG Meeting Date 24-Jun-2014 ISIN US49803T1025 Agenda 934017523 - Management Record Date 05-May-2014 Holding Recon Date 05-May-2014 City / Country / United States Vote Deadline Date 23-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Stock Issuance Management For For 2 Authorize Common Stock Increase Management For For 3 Approve Motion to Adjourn Meeting Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed REIIX REIIX UMB BANK, N.A. 0 27-May-2014 27-May-2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 7, 2014 * Print the name and title of each signing officer under his or her signature.
